Mackintosh, Bridges, and Fullerton, JJ.
(dissenting)—We cannot agree with the result announced by the majority of the court, for this reason: Section
1484, Rem. Code, reads as follows:
“When any judgment has been rendered against the testator or intestate in his lifetime, no execution shall issue thereon after his death, but it shall be presented to the executor or administrator as any other claim, but need not be supported by the affidavit of the claimant, and if justly due and unsatisfied, shall be paid in due .course of administration: Provided, however, that if it be a lien upon any property of the deceased, the same may be sold for the satisfaction thereof, and the officer making the sale shall account to the executor or administrator for any surplus in his hands.”
This section is identical with § 119 of the 1917 probate code, Laws of 1917, ch. 156, p. 675. The judgment in this case was recovered during the lifetime of Harvey and became a lien upon such real estate as he owned, which could have been sold at any time after the rendition of the judgment, either before or after Harvey’s death, had the appellant so desired, for it must be remembered that, although an appeal was .taken from the judgment, the judgment was not superseded, and, therefore, the appeal did not suspend or destroy the full force and validity of the judgment pending its final determination in this court. The judgment not having been superseded, the appellants were possessed of a valid judgment which, by the terms of the section quoted, they had the right to present to *8the administratrix for payment in the same manner as any other claim, or to collect from snch real estate as was covered by the lien of the judgment. Not only did they have this right, but, as we read the section, • it was their duty so to do, and having failed therein, the claim is barred, as any other claim must be which is not presented within one year. The case of In re Richardson’s Estate, 97 Wash. 488, 166 Pac. 776, was a case where a judgment for costs had been taken against the administratrix in an action which she had instituted in her representative capacity, and upon her refusal to pay the judgment, an order was made that her letters of administration be revoked, unless she paid the judgment by a certain time fixed in the order. Prom this order she appealed, 'and we there held, as quoted in the majority opinion, that the probate law provides an orderly method for the payment of claims, including judgment against the administratrix.
In the case of Barto v. Stewart, 21 Wash. 605, 59 Pac. 480, we said:
“If we are to give effect to all these provisions of the statute, and the general rules of statutory construction applicable thereto, it is obvious that the word ‘claim’ must have a uniform sense throughput the statute and be held to include every species of liability which the executor or administrator can be called on to pay, or to provide for the payment of, out of the general fund belonging to the estate. ’ ’
In Crowe & Co. P. Adkinson Const. Co., 67 Wash. 420, 121 Pac. 841, Ann. Cas. 1913D 273, we held that it was necessary to present a mechanics’ lien to the administrator for allowance or rejection, in the course pf which opinion this appears:
“We have further held that the claim of a judgment creditor must be presented to the personal representative of a deceased person. Meikle v. Cloquet, 44 Wash. 513, 87 Pac. 841; Boyle v. McLeod, 4 Wash. 732, *931 Pac. 96. Such, we think, is the plain meaning of the statute.”
It would appear from these cases that the court had adopted the view that a judgment must be presented to the administrator, and unless such is the law, the section which we have quoted is read out of the probate code whenever an appeal is subsequently taken from the judgment, even though the effect of the judgment has not been superseded by a bond, for it is elementary law that an appeal without supersedeas does not annul or set aside the judgment appealed from. 3 C. J. 1261; 2 R. C. L. 117.
While, as we have said, in our opinion, the effect of the majority opinion is to read out of the probate code § 1484, Rem. Code (now § 119 of the 1917 probate code, Laws 1917, p. 675), the interpretation that we give this section maintains that section in effect and is perfectly reconcilable with § 1483, relied on by the majority of the court. In our opinion, these two sections are harmonious and, if properly interpreted, are both operative. Our interpretation would be that, in actions brought against an executor or administrator, the judgment rendered need not be presented as a claim,, but that, in actions brought against the testator or intestate, upon which judgment is rendered against him, such judgments must be presented to- the administrator or executor as claims. This harmonizes both sections and, in our view, fulfills the express intention of the statute.
The argument that the presentation of the judgment is a useless act is answered by our opinion in First Security & Loan, Co. v. Englehart, 107 Wash. 86, 181 Pac. 13.
We therefore dissent.